Citation Nr: 0922823	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-35 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, claimed as a heart murmur.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The Veteran served on active duty from February 1944 to 
November 1945, and from July 1950 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for a heart 
murmur.  The Veteran subsequently initiated and perfected an 
appeal of this rating determination.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Competent evidence has not been present establishing that a 
current cardiovascular disability results from an in-service 
disease or injury, or manifested to a compensable degree 
within a year of service separation.  


CONCLUSION OF LAW

Entitlement to service connection for a cardiovascular 
disability, claimed as a heart murmur, has not been 
established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2006.  This letter 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing the 
issue on appeal.  Additionally, this letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  See 
Dingess/Hartman, supra.  The Board further notes that, in the 
present case, initial notice was issued in June 2006, prior 
to the January 2007 adverse determination on appeal; hence, 
no timing defect exists regarding VCAA notice to the 
claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and VA fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
post-service private and/or VA treatment records, and 
providing an examination or medical opinion statement when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  While additional 
medical evidence was received subsequent to the issuance of 
the September 2007 statement of the case, the Veteran's 
representative submitted a May 2009 written statement waiving 
consideration of such evidence by the RO, the agency of 
original jurisdiction; hence, the Board may consider such 
evidence at the present time.  See 38 C.F.R. § 20.1304 
(2008).  Furthermore, the Board has carefully reviewed both 
the Veteran's statements and the medical evidence of record, 
and concludes that no available outstanding evidence has been 
identified.  

The Board notes that no medical examination has been 
conducted and/or medical opinion obtained by VA with respect 
to the Veteran's claim of service connection for a 
cardiovascular disability.  However, the Board finds that the 
record, which does not reflect competent evidence confirming 
a diagnosis of or treatment for a cardiovascular disability 
during service, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4) (2008).  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent evidence 
confirming onset of a cardiovascular disability during 
military service or within a year thereafter is lacking, a 
fact which will be discussed in greater detail below.  
Otherwise, there is no event, injury, or disease indicated in 
service or manifestations in the first post-service year 
suggesting the occurrence of a cardiovascular disorder.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the pending appeal, and it 
may properly be considered by the Board at this time.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks service connection for a cardiovascular 
disability, claimed as a heart murmur.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  Service connection may also be 
awarded for certain disabilities, such as hypertension and 
arteriosclerosis, which manifest to a compensable degree 
within a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

On initial medical examination for military service in 
December 1943, the Veteran was negative for any diagnosis of 
or treatment for a cardiovascular disability.  His heart was 
characterized as normal, and a chest X-ray disclosed no 
abnormalities.  A March 17, 1944, ECG study reflected a left 
axis deviation, but was otherwise within normal limits.  A 
March 21, 1944, examination noted a pre-service history of 
rheumatic fever.  The following day, in March 1944, the 
Veteran was struck by lightening, rendering him unconscious.  
On physical examination, his heart was without enlargement, 
with normal sounds and without murmur.  A March 1944 chest X-
ray was likewise within normal limits.  Mild shock was 
diagnosed, but no cardiovascular disability or defect was 
noted.  Thereafter, he continued to serve on military duty 
without physical restriction.  He subsequently sought medical 
treatment for chest pain in September 1966.  His chest pain 
was at the peak of inspiration, and during expiration.  A 
chest X-ray was negative, and a muscle strain was diagnosed.  
He underwent additional ECG studies in September 1964 and May 
1968, and these were within normal limits.  The Veteran was 
presented to a military medical board for fitness for duty 
evaluation in September 1968.  He had experienced adult onset 
of bronchial asthma in the past year.  However, no 
disabilities of the cardiovascular system were noted on 
physical evaluation.  His heart was not enlarged, and no 
murmurs were noted.  EKG and chest x-ray were within normal 
limits; blood pressure was 120/70.  On his September 1968 
service retirement medical examination, the Veteran's heart 
was without abnormality.  On a September 1968 report of 
medical history, the Veteran reported a history of pain or 
pressure of the chest, but denied any high or low blood 
pressure or palpitation or pounding of the heart.  Blood 
pressures recorded during active service were within normal 
limits.  The Veteran separated from military service in 
December 1968.  

A VA general medical examination was afforded the Veteran in 
February 1969.  His chest X-ray was within normal limits, and 
no cardiovascular disability was noted at that time.  Blood 
pressure was 115/75.

The Veteran again denied any history of heart trouble on a 
July 1973 retired personnel report of medical history.  On 
physical examination he stated he had been told in 1944 that 
he had a heart murmur, but denied he had been told the same 
since that time.  No heart problems since that time were 
noted.  September 1971, July 1973, and August 1975 ECG 
studies were all within normal limits.  In February 1977 he 
was seen at a military cardiology clinic for a consultation 
after an examination reflected an S4 gallop.  A January 1977 
ECG study was within normal limits.  Rheumatic heart disease, 
inactive, was diagnosed, along with mild mitral stenosis.  He 
was seen for chest pain in November 1978, and angina was 
initially diagnosed.  Blood pressure was 154/94.  After a 
chest X-ray, complete blood count, and related studies, 
including EKG, were conducted, chronic obstructive pulmonary 
disease was diagnosed.  Blood pressure was 126/82 in May 
1979.

On VA general medical examination in February 1981, the 
Veteran was again without a heart murmur.  A split S2 heart 
sound was noted, but an EKG was within normal limits.  A 
cardiovascular disability was not diagnosed at that time.  
Beginning in March 1984 he was seen for near-syncopal 
episodes.  Arrythmia was suspected.  In September 1986 the 
Veteran was treated for chest pain at a private facility, at 
which time coronary artery disease was suspected.  Subsequent 
examination including cardiac arteriography revealed organic 
heart disease resulting from coronary artery atherosclerosis.  

More recently, the Veteran underwent a quintuple coronary 
artery bypass graft at a private facility in March 2000.  A 
history of coronary artery disease was noted.  Subsequent 
diagnoses included hypertension, hypotension, 
arteriosclerotic heart disease, atrial fibrillation and 
bradycardia.  Thereafter, he continued to be seen on a 
regular basis for cardiovascular follow-up care.  

Based on the competent evidence of record, the Board concedes 
a current cardiovascular disability.  The medical evidence, 
both private and VA, establishes such diagnoses as 
hypertension, arteriosclerotic heart disease, and coronary 
artery disease, status post coronary artery bypass graft.  
The Veteran having presented competent evidence of a current 
cardiovascular disability, this fact is not disputed by the 
Board.  Thus question thus becomes whether such a disability 
results from a disease or injury incurred during military 
service, or whether a current cardiovascular disability 
manifested to a compensable degree within a year of service 
separation in 1968.  For the reasons to be discussed below, 
onset of the Veteran's cardiovascular disability during 
military service or within a year thereafter has not been 
established, and service connection for a cardiovascular 
disability must therefore be denied.  

As noted above, the Veteran's service treatment records 
confirm he was struck by lightening in March 1944, as he has 
claimed.  However, he was afforded medical examination 
shortly thereafter, and no cardiovascular disability was 
found.  His heart was characterized as normal, and a chest X-
ray disclosed no abnormalities.  Subsequent ECG studies in 
September 1964 and May 1968 were also within normal limits.  
Finally, no disabilities of the cardiovascular system were 
noted on physical evaluation when he was examined for service 
separation in 1968.  His heart was not enlarged, and no 
murmurs were noted.  The Veteran has asserted on several 
occasions that he was told after the March 1944 lightening 
strike that he had a heart murmur, but the medical record is 
negative for such a finding, and specifically suggests on 
several occasions that no murmur or other cardiac or 
cardiovascular pathology was present for many years after the 
March 1944 incident.  There is no suggestion in the record 
other than the Veteran's statement associated with the 
current claim of any heart disease associated with the 
lightening strike in 1944.  The first indication of a cardiac 
disability was in 1977, eight years after service when mitral 
valve stenosis was indicated; the first indication of a 
cardiovascular disability dates to 1978, when angina was 
diagnosed.  This diagnosis was rendered 10 years after 
military service; additionally, no medical examiner or other 
competent expert has suggested the Veteran's cardiovascular 
disabilities manifested within a year of service separation, 
or are otherwise related to an in-service disease or injury, 
to include the Veteran's confirmed in-service lightening 
strike.  In the absence of such evidence, a nexus to a 
disease or injury incurred during service or manifested to 
within a year thereafter has not been demonstrated, and 
service connection for a cardiovascular disability, claimed 
as a heart murmur, must be denied.  

The Veteran himself has alleged that a current cardiovascular 
disability began during military service, or as a result of 
an injury sustained therein.  However, as a layperson, he is 
not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
coronary artery disease, hypertension, arteriosclerotic heart 
disease, and related disabilities are complex disorders which 
require specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible to 
lay opinions on etiology, and the Veteran's statements 
therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a cardiovascular 
disability, claimed as a heart murmur.  The evidence does not 
indicate a current cardiovascular disability results from an 
in-service disease or injury, or manifested to a compensable 
degree within a year of service separation.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a cardiovascular 
disability, claimed as a heart murmur, must be denied.  




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


